Citation Nr: 1427041	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-48 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory sleep disability, to include as a result of asbestos exposure and/or as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1949 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

This matter was previously before the Board in June 2013 and November 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran has a respiratory sleep disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory sleep disability, to include as a result of asbestos exposure and/or as secondary to service-connected asbestosis, have not been met.  38 U.S.C.A. § 1110, 5107(West 2002); 38 C.F.R. § 3.159, 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February and April 2008.  The notice was deficient in that it did not inform the Veteran of the elements for service connection as secondary to a service-connected disability.  The Board finds that the Veteran has not been prejudiced by the deficiency.  As explained in further detail below, the Veteran does not have a respiratory sleep disability; thus, service connection cannot be awarded on a secondary basis.  

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), a written article on Mesothelioma, post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claim file includes a May 2014 VA clinical opinion which is predicated on a review of diagnostic testing, the Veteran's reported history, and the pertinent clinical records.  Adequate rationale has been provided.  In its prior remand, the Board requested a clinical opinion as to whether the Veteran's asbestosis could aggravate sleep apnea, however as the Veteran does not have sleep apnea, such an opinion is not necessary.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a respiratory sleep disability due to in-service asbestos exposure and/or as secondary to service-connected asbestosis.  The Veteran is service-connected for asbestosis.  He also has COPD which is not service-connected (See November 2013 Board decision which denied entitlement to service connection for COPD.)  

An essential element of a claim for service connection is evidence of a current disability.  The Board finds, as noted in further detail below, that this element has not been met.

A 2009 VA clinical record reflects that the Veteran reported that he had a "funny feeling" in his legs, fatigue, and that it takes him anywhere from one hour to two hours to fall asleep.  He also reported that he wakes up once or twice at night to go to the bathroom.  The Veteran reported that he does not snore or choke while sleeping, but feels tired during the day.  The clinician provided an impression of "leg cramps versus restless legs" and "fatigue, possible sleep apnea;" however, the physician further stated that he thought it "is unlikely that [the Veteran] has severe obstructive sleep apnea causing his problems.  Generally patients with COPD have trouble sleep and they are fatigued during the day."  The Veteran was scheduled for a sleep study in August 2009; however, he cancelled it and stated that he did not want a sleep study.  

A July 2013 VA examination report reflects no diagnosis of a respiratory sleep disability because the Veteran failed to report for the examination.  The examiner also cited to a VA document which showed that there is no causal relationship between asbestosis and sleep apnea.

A March 2014 VA examination report reflects that the Veteran does not have a sleep apnea.  The examiner's opinion was based on a 2013 Mercy Medical Center sleep study which found that the Veteran did not have sleep apnea.  The Veteran was noted to have severe insomnia with marked periodic leg movement (restless leg syndrome).  The VA examiner noted that she agreed with a prior clinical opinion that the Veteran's sleep disorder (restless leg syndrome) is most likely due to his nonservice-connected COPD.  She also stated that there is no evidence that the Veteran has a respiratory sleep disability related to service or to asbestos exposure, and cited to VA's War Related Illness and Injury Study Center document entitled "Exposure to Asbestos" which noted that asbestos does not cause asthma, emphysema, or sleep apnea.

In sum, the Veteran has been diagnosed with a "Sleep Disorder due to a General Medical Condition, Insomnia Type" (See VA clinical records); however, this has been identified as restless legs syndrome, and not a respiratory disability.  There is no competent clinical evidence of record which reflects that the Veteran has a current respiratory sleep disability, such as sleep apnea. 

The Veteran is competent to report that he is tired and has difficulty sleeping.  In addition, he may believe that he has a respiratory sleep disability; however, he has not been shown to have the experience, training, or education necessary to make a clinical diagnosis of the claimed disability or to provide an etiology opinion.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of respiratory and sleep disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a respiratory sleep disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
 
ORDER

Entitlement to service connection for a respiratory sleep disability, to include as a result of asbestos exposure and/or as secondary to service-connected asbestosis is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


